                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:19-CR-00035-JCB
v.                                                  §
                                                    §
                                                    §
ZACHERIAH MATHENY,                                  §
                                                    §



                             REPORT AND RECOMMENDATION OF
                             UNITED STATES MAGISTRATE JUDGE

       On June 29, 2021, the court conducted a hearing to consider the government’s petition to

revoke the supervised release of Defendant Zacheriah Matheny. The government was represented

by Jim Noble, Assistant United States Attorney for the Eastern District of Texas, and Defendant

was represented by Ken Hawk, Federal Public Defender.

       Defendant originally pled guilty to the offense of Conspiracy to Manufacture Five (5)

Grams or More, but less than 50 Grams of Methamphetamine, a Class B felony. This offense

carried a statutory maximum imprisonment term of 40 years. The United States Sentencing

Guideline, range based on total offense level of 21 and criminal history category of IV, was 60 to

71 months. On January 23, 2017, District Judge Pamela L. Reeves of the Eastern District of

Tennessee sentenced Defendant to 37 months imprisonment followed by 5 years of supervised

release, subject to the standard conditions of release, plus special conditions to include drug

aftercare, prohibition on taking any opiate-based medication or any other controlled substance

without notifying the physician of a substance abuse problem and without approval of the

probation officer, and mental health treatment. On May 2, 2019, Defendant completed his term of


                                                1
imprisonment and began his term of supervision. On July 19, 2019, jurisdiction of this case was

transferred to this District.

        Under the terms of supervised release, Defendant was required to refrain from any unlawful

use of a controlled substance. In Allegation 1 of its petition, the government alleges that Defendant

violated his conditions of supervised release by submitting a urine specimens that tested positive

for methamphetamine, morphine, and oxycodone. The government represents that Fifth Circuit

case law permits a court to find that illicit drug use constitutes possession for the offense.

        If the court finds by a preponderance of the evidence that Defendant violated the conditions

of supervised release by possessing methamphetamine and oxycodone, Defendant will have

committed a Grade B violation. U.S.S.G. § 7B1.1(a). Upon finding of a Grade B violation, the

court shall revoke supervised release. U.S.S.G. § 7B1.3(a)(1). Considering Defendant’s criminal

history category of IV, the Guideline imprisonment range for a Grade B violation is 12 to 18

months. U.S.S.G. § 7B1.4(a).

        At the hearing, the parties indicated that they had come to an agreement to resolve the

petition whereby Defendant would plead true to violating the conditions of supervision by

committing the acts as alleged in Allegation 1 of the government’s petition. In exchange, the

government agreed to recommend to the court a sentence of twelve months and one day with no

supervised release to follow.

        The court therefore RECOMMENDS that Defendant Zacheriah Matheny’s plea of true

be accepted and that he be sentenced to twelve months and one day imprisonment with no

supervised release to follow. The court further RECOMMENDS that the place of confinement

be FCI Texarkana, Texas and that Defendant receive drug treatment while incarcerated. The




                                                  2
parties waived their right to objections so this matter shall be immediately presented to the

District Judge for consideration.



                    So ORDERED and SIGNED this 29th day of June, 2021.




                                                 3
